                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

O’REILLY AUTOMOTIVE STORES, INC. ,                    )
d/b/a O’REILLY AUTO PARTS,                            )
                                                      )
                Plaintiff,                            )
                                                      )
       v.                                             )      Case No. 20-cv-03246-SRB
                                                      )
CARPAR PROPERTY I, LLC,                               )
                                                      )
                Defendant.                            )

                                             ORDER

       In an Order dated October 5, 2020, the Court granted Plaintiff O’Reilly Automotive

Stores, Inc., d/b/a O’Reilly Auto Parts’ (“O’Reilly Stores”) Motion for Temporary Restraining

Order. (Doc. #30.) The Court subsequently set a preliminary injunction hearing for October 20,

2020. On October 20, 2020, the Court presided over the preliminary injunction hearing.

O’Reilly Stores and Defendant CarPar Property I, LLC (“CarPar”) appeared through counsel,

and presented arguments, testimony, and evidence in support of their respective positions.

       At the conclusion of the preliminary injunction hearing, and after weighing the applicable

factors, the Court granted O’Reilly’s request for a preliminary injunction. Dataphase Sys., Inc.

v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc); see also S.B. McLaughlin & Co. v.

Tudor Oaks Condo. Project, 877 F.2d 707, 708 (8th Cir. 1989). In particular, the Court finds

that a preliminary injunction is warranted for substantially the same reasons as those set forth in

the Court’s temporary restraining order.

       Accordingly, Plaintiff’s Motion for Preliminary Injunction (Doc. #22) is GRANTED. The

temporary restraining order previously entered by the Court is now converted into a preliminary

injunction as follows:




            Case 6:20-cv-03246-SRB Document 49 Filed 10/20/20 Page 1 of 2
       Defendant CarPar Property I, LLC, and all officers, agents, servants, employees, and

attorneys of CarPar, or other persons who are in active concert or participation with any such

person who receives actual notice hereof, are preliminarily enjoined from taking any action to

evict or otherwise interfere with Plaintiff O’Reilly Stores, Inc.’s possession of the premises

described in Exhibit A hereto, including but not limited to the filing of any lawsuit with the

object or purpose of accomplishing such eviction or interference, based in whole or in part on

CarPar’s allegation or assertion that O’Reilly Stores has breached the Lease between the parties

by failure to comply with Sections 8.A, 33, and/or 26.B. of the Lease.

       IT IS FURTHER ORDERED that the $700,000 surety bond submitted by O’Reilly Stores

pursuant to the temporary restraining order is more than adequate to pay the costs and damages

sustained by any party found to have been wrongfully enjoined or restrained. No further security

is required.

       IT IS FURTHER ORDERED that this Order shall take effect immediately and, absent

further Order of this Court, shall remain in effect through entry of final judgment in this case.

       IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE
Dated: October 20, 2020




                                                 2

          Case 6:20-cv-03246-SRB Document 49 Filed 10/20/20 Page 2 of 2
